        Case 1:21-cv-00306-DAD-JLT Document 17 Filed 03/26/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RAMON NAVARRO LUPERCIO,                        )   Case No.: 1:21-cv-00306-DAD-JLT (HC)
                                                    )
12                 Petitioner,                      )   ORDER DISREGARDING MISCELLANEOUS
                                                    )   MOTION
13          v.                                      )
                                                    )   (Doc. 16)
14   VISALIA POLICE DEPARTMENT,
                                                    )
15                 Respondent.                      )
                                                    )
16                                                  )

17          On March 25, 2021, Petitioner filed what appears to be a motion for a jury trial. (Doc. 16.)

18   However, the Court has issued findings and recommendations to dismiss the petition for lack of

19   jurisdiction. (Doc. 10.) Therefore, Petitioner’s motion is hereby DISREGARDED.

20
21   IT IS SO ORDERED.

22      Dated:    March 26, 2021                              /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
